PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/758,643
Filing Date: 8 Mar 2018
Appellant(s): Novatis AG



__________________
Guy V. Tucker
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/28/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/14/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
	
(2) The Rejection on Appeal
	Claims 1, 2, 5-7, 9, 10, 18 and 30-41 are rejected under 35 USC 103 as being obvious over Chan et al. (WO2013/090841A2, hereinafter “Chan”, of record). 
	The cited reference Chan is owned by Appellant and has the same coinventors of Keith Try UNG and Jeffry G. Weers. 
	(3) Response to Arguments
As to instant claim 1 and its dependent claims 2, 5, 6, 9, 33 and 39-41
Appellant argues at page 8, last para. that the claimed limitation of “the total lung dose is greater than 80% of the delivered dose when delivered a dry powder inhaler having a resistance greater than or equal to 0.13cm H2O0.5/(Lmin-1) and when delivered using a dry powder inhaler having a resistance of less than or equal to 0.12 cmH2O0.5/(Lmin-1)” is not an intended use limitation as the Examiner alleges but rather a structural limitation based on the physical properties of the formulation and Appellant’s formulation has particles that are particularly engineered to have the inertial parameter claimed and to be able to deliver greater than 80% of the delivered dose to the lungs regardless of which device is used and Appellant’s particle formulation is exemplified in [0059]-[0120] of the instant specification and the process for delivering the particles is described in [0121]-[0141] of the instant specification; and the formulation of instant claim 1 is structurally different from the Chan’s formulation. 
The Examiner responds that the claimed invention is directed to a pharmaceutical composition, not to a dry powder inhaler (DPI) and thus the claimed total lung dose led by “when” conditional clause would be an intended use for the powder composition because the total lung dose is obtained when using the DPI at high and low resistances and thus, the “when clause” would not be a structural limitation. Since the claimed invention relates to a powder formulation containing particles comprising an active pharmaceutical ingredient, its structural limitation would be “the particles in a delivered dose have an inertial parameter between 120 and 400μm2L/min” of instant claim 1 and “functional features of the primary particles” of instant claim 5. However, Chan even teaches instant claims 1 and 5. Specifically, Chan discloses the particles have inertial parameter of less than 20,000gμm2/s (=less than about 333gμm2L/min) ([0020] of Chan) which is within the claimed range of between 120 and 400μm2L/min of instant claim 1. Chan further discloses functional limitations of instant claim 5 wherein mass mean aerodynamic diameter (MMD) of Chan is less than 20 μm and mass mean aerodynamic diameter (MMAD) of Chan is about 1 to about 6 μm ([0027], [0028] & 0108]), all of which overlaps the ranges of instant claim 5 and the particles of Chan have corrugated morphology ([0176]) which also reads on corrugated morphology of instant claim 5. Accordingly, Chan teaches instant claims 1 and 5. 
Further, when the powder composition meets the structural parameters of the powder, then it will also necessarily meet the when-clause limitation and it is Appellant’s burden to demonstrate otherwise. In this regard, please see case law stating that where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). See MPEP 2112(V).

Appellants argues at page 6, second para. and page 7, second para. that the claimed invention is formulation-design approach where an aerosolizable powder formulation is designed to be able to be used with multiple different types of devices, not like Chan’s device-design approach where a single device is designed to be usable with different types of powder pharmaceutical formulation, and the claimed invention discloses and claims a novel formulation that is not disclosed in Chan (page 6, second para. of appeal brief); and the formulation of the claimed invention is not device-dependent, and on the other hand, Chan is to design a device that is capable of delivering desirable doses to the lungs regardless of the formulation and altering the formulation is not only not taught by Chan, it is the antithesis of the teachings of Chan, and thus one of ordinary artisan skill in the art would not have been motivated by the teachings of Chan to make the formulation alteration but would instead have been nudged towards device-design approaches to the problem (page 7, second para.)  
The Examiner responds that even if Chan would require different device-design approach as Appellant argues, it does not matter as long as Chan teaches the instantly claimed powder for pulmonary delivery with overlapping inertial particles of instant claim 1, and overlapping MMD & MMAD and same morphology of instant claim 5. According to [0074] of Chan, in one embodiment “the device can have high resistance of 0.15 to 0.21 or 0.16 to 0.20 or 0.17 to 0.18 cmH2O1/2/LPM,” and in another embodiment “the device can have low resistance of 0.03 to 0.10 cmH2O1/2/LPM,” and “the resistance can be adjusted to alter the flow characteristics in the device.” According to Chan’s teaching, multiple devices with different resistance could be used for pulmonary delivery of the formulation. Thus, it is not quite sure why Chan’s formulation is not able to be used with multiple different type of devices. Indeed, in the present application, two different dry powder inhalers (Simoon inhaler and T-326 inhaler) having different resistances are used to perform dose delivery (see [0164] and Table 3 of instant publication). Appellants did not present any comparative data evidence the formulations of Chan cannot achieve the claimed invention. 
Appellants argues at page 7, first para., last para., and page 8, second para. that Chan does not disclose a formulation with particles in a delivered dose having an inertial parameter between 120 and 400 μm2L/min and wherein the total lung dose is greater than 80% of the delivered dose when delivered using a dry powder inhaler having a high resistance (greater than or equal to 0.13 cmH2O1/2(Lmin-1) and a dry powder inhaler having a low resistance (less than or equal to 0.12 cmH2O1/2(Lmin-1) and this is not the case with Chan’s formulation (page 7, first para. of appeal brief); the Examiner contends the total lung does of Chan is 85-92% but this characterization is wrong that lung dose of Chan is disclosed to be desirably greater than 60% or 70% ([0036]) and also this characterization is insufficient because it is device-dependent and is not universally applicable across multiple different devices as required by Appellant’s claim 1; and lung dose as taught by [0149] of Chan is for a particular formulation in a particular device wherein the amounts are not for a formulation designed to meet the requirements across multiple devices and thus the formulation of Chan is not capable of doing so; and in the exemplified version of Chan, the device resistance is disclosed to be 0.20 cmH2O0.5/(Lmin-1) which may fall within the claimed high-resistance, but it does not fall within the claimed low-resistance range (page 8, first para. of appeal brief).  
The Examiner responds that even if when-clause limitations of claim 1 would be considered, Chan teaches and/or suggests those limitations as claimed. Specifically, Chan teaches overlapping inertial parameter and morphology and MMD and MMAD of the particles as noted above. Further, Chan teaches mean interpatient variability is less than 10-20%, by reducing the variability associated with oropharyngeal filtering, resulting from anatomical differences in the mouth-throat ([0149] of Chan) and thus total lung dose (=lung deposition) would be 80-90% (=100% minus variability 10-20%) which would overlap the claimed range of greater than 80%, and Chan further teaches in-vivo variability in lung deposition of about 8-15%, such as 9-13% or 10-12%  ([0173] and Fig. 20 of Chan) and thus in vivo total lung does (=lung deposition) would be about 85-92% (=100% minus variability about 8-15%) which would also overlap the claimed range of greater than 80%. Further Chan discloses “the overall resistance of the apparatus is usually less than 0.22 cm H2O ½ /LPM such as less than 0.14, or 0.15 to 0.21 or 0.16 to 0.20 or 0.17 to 0.19 which reads on the claimed resistance greater than or equal to 0.13 cmH2O 1/2/Lmin-1 and in another embodiment, resistance is 0.10, 0.03 to 0.10cm H2O 1/2/LPM which reads on the claimed resistance less than or equal to 0.12cmH2O 1/2/Lmin-1, and Chan discloses “the flow resistance can be adjusted to alter the flow characteristics in the device and to change the ratio of bypass flow to blister flow.” ([0074] of Chan). Further Chan discloses total lung deposition that is the same as total lung dose when measured post-URT in the idealized Alberta is greater than preferably 70% of the nominal dose ([0111] of Chan) which overlaps the instant range of greater than 80%. The delivered dose efficiency (DOE) is greater than 90% ([0147] of Chan), and [0164] of Chan shows in Table 3 when PEM (delivered dose) is 90±2, lung dose (nominal) is ±70-80% and thus total lung does relative to the delivered dose is about 87% (=80/92 x100) at high resistance. Although Table 3 of Chan does not expressly teach when using the device with low resistance, [0074] of Chan teaches and suggests multiple inhalers using different resistances and [0111] of Chan teaches and suggests total lung deposition should be greater than preferably 70%. In addition, please note that the prior art disclosure is not limited to specific embodiment, e.g., Table 3. In this regard, see the case law stating that [I]t is well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the submitted knowledge in the art, to a person of ordinary skill in the art. Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (“the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered”) (quoting In re Lamberti, 545 F.2d 747, 750 (C.C.P.A. 1976)). Further, one of the skilled in the relevant art is also a person of ordinary creativity, not an automaton, and therefore, from the teachings of Chan (in particular, [0074], [0111], [0149], [0164] -Table 3 & [0173] of Chan), the ordinary artisan would be able to obtain total lung dose greater than by using two different DPIs with different resistances as claimed. Thus, instant claim 1 is obvious. 
In light of the foregoing, Appellant’s arguments are not persuasive. 
Due to obviousness of instant claim 1, dependent claims 2, 5, 6, 9, 33 and 39-41 are also obvious. 
As to Claim 7 and its dependent claim 34
(i) Appellant argues that Chan does not disclose a powder formulation wherein the total lung dose measured in an Alberta Idealized Throat Model at a 4 kPa pressure drop is greater than 80% of the delivered dose and thus, Chan does not render claim 7 unpatentable. 
(ii) The Examiner responds that the same Examiner’s response as in claim 1 applies hereto claim 7 and thus, Appellant’s arguments are not persuasive. 
Due to obviousness of instant claim 7, dependent claim 34 is also obvious. 

As to Claim 10 and its dependent claim 35
(i) Appellant argues that Chan does not disclose a powder formulation wherein the total lung dose measured in an Alberta Idealized Throat Model at a 4 kPa pressure drop is greater than 80% of the delivered dose and thus, Chan does not render claim 10 unpatentable. 
(ii) The Examiner responds that the same Examiner’s response as in claim 1 applies her to claim 10 and thus, Appellant’s arguments are not persuasive. 
Due to obviousness of instant claim 10, dependent claim 35 is also obvious. 

As to Claim 18 and its dependent claim 36
(i) Appellant argues that Chan does not disclose a powder formulation wherein the total lung dose measured in an Alberta Idealized Throat Model at a 4 kPa pressure drop is greater than 80% of the delivered dose and thus, Chan does not render claim 18 unpatentable. 
(ii) The Examiner responds that the same Examiner’s response as in claim 1 applies here to claim 18 and thus, Appellant’s arguments are not persuasive. 

Due to obviousness of instant claim 18, dependent claim 36 is also obvious. 

As to Claim 30 and its dependent claims 31-32 
(i) Appellant argues that Chan does not disclose a powder formulation wherein the total lung dose measured in an Alberta Idealized Throat Model at a 4 kPa pressure drop is greater than 80% of the delivered dose and thus, Chan does not render claim 30 unpatentable. 
(ii) The Examiner responds that the same Examiner’s response as in claim 1 applies hereto claim 30 and thus, Appellant’s arguments are not persuasive. 
Due to obviousness of instant claim 30, dependent claims 31-32 are also obvious. 
As to Claim 37 and its dependent claim 38
(i) Appellant argues that Chan does not disclose a powder formulation wherein the total lung dose measured in an Alberta Idealized Throat Model at a 4 kPa pressure drop is greater than 80% of the delivered dose and thus, Chan does not render claim 30 unpatentable. 
(ii) The Examiner responds that the same Examiner’s response as in claim 1 applies hereto claim 37 and thus, Appellant’s arguments are not persuasive. 
Due to obviousness of instant claim 37, dependent claim 38 is also obvious. 
It is noted that “[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.” In reMcLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Further, MPEP2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.”
Summary:
The claimed invention is directed to a pharmaceutical composition, not to a dry powder inhaler (DPI) and thus the claimed total lung dose led by “when conditional clause” would be an intended use, not a structural limitation.
The claimed invention relates to a powder formulation containing particles comprising an active pharmaceutical ingredient, and therefore, its structural limitation would be “the particles in a delivered dose have an inertial parameter between 120 and 400μm2L/min” of instant claim 1 and “functional features of the primary particles” of instant claim 5. In this regard, Chan clearly teaches overlapping inertial parameter of the particles ([0020] of Chan) of instant claim 1, and ranges of MMD & MMAD and morphology of instant claim 5 ([0027], [0028], [0108] and [0176] of Chan). Thus, the claimed “when-clause” limitations would be implicit. 
Even if when-clause limitations of claim 1 would be considered, Chan teaches and/or suggests those limitations (see [0074], [0111], [0149], [0164] -Table 3, [0173] of Chan), and thus, one of ordinary artisan (not an automaton but a person of ordinary creativity) would achieve the claimed invention from the teachings of e.g., overlapping high/low resistances and resistances and adjustments thereof ([0074] of Chan), total lung does greater than 70% ([0111] of Chan), variability rates and multiple devices with different resistances ([0149] and [0173] of Chan), and 87% total lung dose at 4 kPa pressure drop (Table 3 of Chan). 
The record lacks any evidence of synergistic or unexpected results from the instantly claimed subject matter.
The record at present establishes the obviousness of the instant invention, against which no secondary indicia of non-obviousness sufficient to overcome such a conclusion may be found and therefore the instantly claimed subject matter remains soundly rejected.
In light of foregoing and supportive case laws, respectfully, Appellants’ arguments are not persuasive as noted above and the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.
For the above reasons, it is believed that the rejections should be sustained.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 01/24/2022 after the mailing date of the current final action on the merits. The submission thereof is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner, and signed and initialed copy thereof is enclosed herewith. 


Respectfully submitted,
/KYUNG S CHANG/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        

Conferees:
 /BRIAN-YONG S KWON/ Supervisory Patent Examiner, Art Unit 1613                                                                                                                                                                                                       

/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.